Citation Nr: 0505610	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of 
head trauma.

2.  Entitlement to service connection for the residuals of a 
left elbow injury.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

4.  Entitlement to service connection for residuals of a left 
knee injury.  

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease ((COPD), claimed as a lung condition).

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability caused by a VA epidural 
injection in March 1998.

7.  Entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome of the left wrist.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty for training (ACTDUTRA) 
from November 1962 to May 1963, on active duty from June 1963 
to August 1968, and verified periods of ACTDUTRA and inactive 
duty training (INACTDUTRA) at various times from May 1979 to 
December 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO, among other 
things, granted service connection for carpal tunnel syndrome 
of the left wrist and assigned a 10 percent rating.  The 
veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  He also 
appealed the RO's denial of his various other claims for 
service connection, as well as for § 1151 compensation.

Note also that the April 2001 RO decision in question and the 
March 2003 statement of the case (SOC) denied service 
connection for degenerative joint disease of the lumbar 
spine.  But in his substantive appeal, received in May 2003, 
the veteran essentially stated that he did not want to appeal 
this claim.  So it is not before the Board.  38 C.F.R. 
§§ 20.200, 20.204 (2004).

Unfortunately, the Board cannot yet decide this appeal 
because further development is required.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of the information and 
evidence necessary to substantiate a claim, including which 
portion of any such information and evidence is to be 
provided by which party - him or VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not yet 
received the required VCAA notification regarding any of the 
issues on appeal.  

Regarding the veteran's 38 U.S.C.A. § 1151 claim, in October 
1999 and April 2000, the RO requested that the Miami, 
Florida, VA Medical Center (VAMC) provide the RO with copies 
of all medical records pertaining to the veteran, as well as 
a report of investigation into the veteran's allegations that 
he sustained disability as a result of an VA epidural 
injection in March 1998.  This development has not been 
accomplished and therefore, another request should be made.  

Accordingly, this case is REMANDED to the AMC for the 
following development and consideration:

1.  Pursuant to the VCAA, apprise the 
veteran of the information and evidence 
necessary to substantiate his various 
claims currently on appeal, including 
which portion of the supporting 
information and evidence is to be 
provided by which party - him or VA.  
Also advise him to submit any relevant 
evidence in his possession.



2.  As well, ask the veteran to identify 
all VA and 
non-VA health care providers that have 
treated him for head trauma, left elbow, 
either wrist, left knee, a lung 
condition, and residuals of a VA epidural 
injection in March 1998 (headaches).  
Obtain records from each health care 
provider he identifies, provided related 
records are not already on file.

3.  Also request that the Miami, Florida, 
VAMC provide copies of all medical 
records pertaining to the veteran as well 
as the report of investigation into his 
allegations that he sustained disability 
as a result of a VA epidural injection in 
March 1998.  

4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond.

Then return the case to the Board for further appellate 
consideration.  The Board intimates no final disposition by 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




